DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 9 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/19/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the opening”. It is unclear which “opening” is being referred when there has been a proximal opening, a distal opening and a central opening previously claimed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-8, 10-17 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Barry et al (US5911710) (“Barry”). 

a housing (sheath housing 20); 
a distal sheath (sheath tube 24) adapted to be inserted into a patient's vasculature with the housing positioned outside of the patient's vasculature (C1:L11-20; C4:L46-49); 
a hemostatic seal (sheath valve 28) mounted within the housing (see Fig. 2); and 
a tube (shuttle tube 44) positioned within the housing and movable longitudinally relative to the hemostatic seal between a proximal position and a distal position (housing 22 slides along outer surface 92 of collar 50 to outer shoulder 47 at proximal end of housing 20, C8:L58-63; where the position of the housing 22 at the collar 50 is the proximal position and the position of the housing 22 at the outer shoulder 47 is the distal position), wherein in the proximal position a distal end of the tube is positioned proximal to the hemostatic seal with the hemostatic seal closed (see Fig. 1), and wherein in the distal position the distal end of the tube extends through the hemostatic seal (see Fig. 4) and permits the medical device to be inserted through the housing and into the patient's vasculature without contacting the hemostatic seal (entrance port 74 is for insertion of a catheter or guide wire, C5:L56-58; seal 28 is biased open by shuttle tube 44 and therefore not sealed around a catheter; C3:L25-30).  
Regarding claim 2, Barry discloses the introducer device of claim 1, further comprising an end piece (shuttle housing 22) coupled to a proximal end portion of the housing (see Fig. 4) and being moveable longitudinally relative to the housing (shuttle housing 22 slides along outer surface 92 of collar 50 to outer shoulder 47 at proximal end of sheath housing 20, C8:L58-63), wherein the tube is fixed to the end piece such that longitudinal movement of the end piece is effective to move the tube from the proximal position to the distal position, and vice versa (shuttle tube 444 is connected to shuttle housing 22 and the structures move together, C10:L5).  
Regarding claim 3, Barry discloses the introducer device of claim 2, wherein the end piece extends co-axially over the proximal end portion of the housing (see Fig. 1).  
Regarding claim 4, Barry discloses the introducer device of claim 3, wherein the end piece is configured to be manually pushed in a distal direction along the proximal end portion of the housing so as to move the tube from the proximal position to the distal position (shuttle housing 22 is snap-fit to sheath 
Regarding claim 5, Barry discloses the introducer device of claim 3, wherein the end piece comprises threads that engage corresponding threads of the housing such that rotation of the end piece relative to the housing is effective to move the end piece longitudinally relative to the housing (sheath housing 20 and shuttle housing 22 may be threadably locked instead of having the snap-ring arrangement, C9:L31).  
Regarding claim 6, Barry discloses the introducer device of claim 2, wherein the end piece comprises a central opening (entrance port 74) that allows the medical device to be inserted through the opening (entrance port 74 is for insertion of a catheter or guide wire, C5:L56-58), into a lumen of the tube, and through the housing (see Fig. 7).  
Regarding claim 7, Barry discloses the introducer device of claim 2, wherein the tube extends co-axially with respect to the proximal end portion of the housing (see Fig .1).  
Regarding claim 8, Barry The introducer device of claim 1, wherein the housing includes a side port (36) distal to the hemostatic seal (see Fig. 1).

Regarding claim 10, Barry discloses an introducer device for introducing a medical device into a patient's vasculature, the introducer device comprising: 
a housing (sheath housing 20) having a proximal opening (opening at proximal end of housing 20 at the sheath lumen 46, see Fig. 2), a distal opening (opening at distal end of housing 20 at the sheath lumen 46, see Fig. 2), and a lumen (lumen 46, see Fig. 2) extending from the proximal opening to the distal opening; 
a hemostatic seal (sheath valve 28) disposed in the lumen; 
an end piece (shuttle housing 22) coupled to a proximal end portion of the housing (see Fig. 4) and being moveable longitudinally relative to the housing (shuttle housing 22 slides along outer surface 92 of collar 50 to outer shoulder 47 at proximal end of sheath housing 20, C8:L58-63); and 
a tube (shuttle tube 44) fixed to the end piece (shuttle tube 444 is connected to shuttle housing 22 and the structures move together, therefore Examiner interprets the tube 44 as fixed to the housing 22; 
Regarding claim 11, Barry discloses the introducer device of claim 10, wherein the end piece extends co-axially over the proximal end portion of the housing (see Fig. 1).  
Regarding claim 12, Barry discloses the introducer device of claim 11, wherein the end piece is configured to be manually pushed in a distal direction along the proximal end portion of the housing so as to move the tube from the proximal position to the distal position (shuttle housing 22 is snap-fit to sheath housing 20, C8:L58-61; the snap-fit engagement requires the shuttle housing 22 to be pushed to mate with the sheath housing 20).  
Regarding claim 13, Barry discloses the introducer device of claim 11, wherein the end piece comprises threads that engage corresponding threads of the housing such that rotation of the end piece relative to the housing is effective to move the end piece longitudinally relative to the housing (sheath housing 20 and shuttle housing 22 may be threadably locked instead of having the snap-ring arrangement, C9:L31).  
Regarding claim 14, Barry discloses the introducer device of claim 10, wherein the end piece comprises a central opening (entrance port 74) that allows the medical device to be inserted through the opening (entrance port 74 is for insertion of a catheter or guide wire, C5:L56-58), into a lumen of the tube, and through the housing (see Fig. 7).  

Regarding claim 16, Barry discloses the introducer device of claim 15, wherein the tube is supported by the end wall (the shuttle tube 44 is held in place and therefore supported by the engagement of the rim 70 to the surface 92; C8:L64-67) and extends co-axially with respect to the side wall of the end piece (see Fig. 3) and the proximal end portion of the housing (see Fig. 4).  
Regarding claim 17, Barry discloses the introducer device of claim 10, wherein the housing includes a side port (36) distal to the hemostatic seal (see Fig. 1).  

Regarding claim 19, Barry discloses an introducer device for introducing a medical device into a patient's vasculature, the introducer device comprising: 
a housing (sheath housing 20); 
a distal sheath (sheath tube 24) adapted to be inserted into a patient's vasculature with the housing positioned outside of the patient's vasculature (C1:L11-20; C4:L46-49); 
a hemostatic seal (sheath valve 28) mounted within the housing; 
an end piece (shuttle housing 22) coupled to a proximal end portion of the housing (see Fig. 4) and being moveable longitudinally relative to the housing (shuttle housing 22 slides along outer surface 92 of collar 50 to outer shoulder 47 at proximal end of sheath housing 20, C8:L58-63); and 
a tube (shuttle tube 44) fixed to the end piece (shuttle tube 444 is connected to shuttle housing 22 and the structures move together, therefore Examiner interprets the tube 44 as fixed to the housing 22; C10:L5) and extending through the proximal opening into the lumen of the housing (see Fig. 4); wherein the end piece is configured to move the tube longitudinally relative to the hemostatic seal between a proximal position and a distal position (shuttle housing 22 slides along outer surface 92 of collar 50 to outer shoulder 47 at proximal end of sheath housing 20, C8:L58-63; where the position of the shuttle housing 22 at the collar 50 is the proximal position and the position of the shuttle housing 22 at the outer 
wherein the end piece comprises a cylindrical side wall (inner surface proximal the rim 70, see Fig. 3) that extends co-axially over the proximal end portion of the housing (shuttle housing 22 extends over sheath housing 20 by extending over the outer surface of cap 30 proximal to the rim 50, see Fig. 4) and an end wall (rim 70) that extends radially inwardly from the side wall (see Fig. 3); 
wherein the tube is supported by the end wall (the shuttle tube 44 is held in place and therefore supported by the engagement of the rim 70 to the surface 92; C8:L64-67) and extends co-axially with respect to the side wall of the end piece (see Fig. 3) and the proximal end portion of the housing (see Fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/M.A.M/Examiner, Art Unit 3771                    



/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771